Order entered August 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00615-CV

                            DASPIT LAW FIRM, PLLC, Appellant

                                                V.

  ERIC HERMAN AND LAW OFFICES OF ANJEL K. AVANT, PLLC D/B/A AVANT
                       LAW FIRM, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01463-C

                                            ORDER
       This is an accelerated appeal from the trial court’s order denying appellant’s motion to

abate and motion to compel arbitration. Before the Court is appellant’s August 6, 2019 motion

to extend time to file its brief. Appellant seeks a thirty-day extension because the clerk’s record

omits a contingency fee contract that was signed by Eric Herman and filed as Exhibit 1 to the

motion to abate and motion to compel arbitration. We GRANT the extension motion as follows.

       We ORDER Dallas County Clerk John F. Warren to file, no later than August 19, 2019,

a supplemental clerk’s record containing Exhibit 1. We further ORDER appellant to file its

brief within twenty days of the filing of the supplemental clerk’s record.
           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                    /s/    ERIN A. NOWELL
                                                           JUSTICE